     Case 8:19-ap-01199-TA             Doc 46 Filed 03/04/20 Entered 03/04/20 11:38:19             Desc
                                        Main Document    Page 1 of 2



 1   Baruch C. Cohen, Esq. (SBN 159455)
     LAW OFFICE OF BARUCH C. COHEN
 2           A Professional Law Corporation                              FILED & ENTERED
     4929 Wilshire Boulevard, Suite 940
 3
     Los Angeles, California 90010
 4   (323) 937-4501        Fax (888) 316-6107                                  MAR 04 2020
     e-mail: baruchcohen@baruchcohenesq.com
 5                                                                        CLERK U.S. BANKRUPTCY COURT
     Attorney for Defendant Guy Griffithe                                 Central District of California
 6                                                                        BY steinber DEPUTY CLERK



 7
                                                                     CHANGES MADE BY COURT
 8                            UNITED STATES BANKRUPTCY COURT

 9                              CENTRAL DISTRICT OF CALIFORNIA
10
                                           SANTA ANA DIVISION
11
12
      In re                                              Case No. 8:19-bk-12480-TA
13
14    GUY GRIFFITHE,                                     Adv. 8:19-ap-01199-TA

15             Debtor.                                   Before the Honorable Theodor C. Albert

16    JOSEPH SAMEC,                                      Chapter 7
17
                           Plaintiff                     ORDER GRANTING MOTION TO
18                                                       WITHDRAW AS COUNSEL OF RECORD
      vs.                                                FOR DEFENDANT GUY GRIFFITHE
19
      GUY GRIFFITHE                                      Hearing Held:
20                                                       Date: 2-27-2020
                         Defendant                       Time: 11:00am
21
                                                         Courtroom: 5B
22                                                       Place: 411 West Fourth Street, Santa Ana CA

23
              The hearing on the Motion to Withdraw as Counsel of Record for Defendant Guy Griffithe
24
     brought by attorney Baruch C. Cohen (hereinafter referred to as “Cohen”), was held at the above-
25
     captioned date time and place. Appearing on CourtCall was Baruch C. Cohen for Defendant Guy
26
27   Griffithe, and Defendant Guy Griffithe who appeared in Court. For good cause, this Court orders

28   as follows:

                                                     1
     Case 8:19-ap-01199-TA      Doc 46 Filed 03/04/20 Entered 03/04/20 11:38:19             Desc
                                 Main Document    Page 2 of 2



 1        The Motion to Withdraw as Counsel of Record for Defendant Guy Griffithe is hereby
 2   GRANTED.
 3
              1. The withdrawal shall be effective within 30 days of the entry of this Order or when
 4
                  Griffithe has retained new counsel, whichever is sooner.
 5
              2. Griffithe shall may file immediately, in pro per, either a Motion to Continue the
 6
 7                Briefing Schedule on the Motion to Dismiss re Cannabis or a stipulation with the

 8                various parties requesting a continuance of the Motions to Dismiss for about 30

 9                days. for 30 days out.
10
          IT IS HEREBY ORDERED.
11
                                                 ###
12
13
14
15
16
17
18
19
20
21
22
23
         Date: March 4, 2020
24
25
26
27
28

                                                  2
